Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 1 of 23 PageID #: 730



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

SISVEL INTERNATIONAL S.A., 3G                 )
LICENSING S.A.,                               )
                                              )   C.A. No. 19-1144-MN
                  Plaintiffs,                 )
                                              )   JURY TRIAL DEMANDED
        v.                                    )
                                              )
VERIFONE, INC.,                               )
                                              )
                  Defendant.                  )

    DEFENDANT VERIFONE, INC.’S BRIEF IN SUPPORT OF ITS MOTION FOR
     SANCTIONS PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 11


                                              David E. Moore (#3983)
                                              Bindu A. Palapura (#5370)
OF COUNSEL:                                   Stephanie E. O’Byrne (#4446)
                                              Tracey E. Timlin (#6469)
Carolyn Chang                                 POTTER ANDERSON & CORROON LLP
Hector J. Ribera                              Hercules Plaza, 6th Floor
Ryan J. Marton                                1313 N. Market Street
MARTON RIBERA SCHUMANN CHANG LLP              Wilmington, DE 19801
548 Market Street, Suite 36117                Tel: (302) 984-6000
San Francisco, CA 94104                       dmoore@potteranderson.com
Tel: (415) 360-2511                           bpalapura@potteranderson.com
                                              sobyrne@potteranderson.com
                                              ttimlin@potteranderson.com
Date Served Pursuant to Fed. R. Civ. P. 11:
October 22, 2019                              Attorneys for Defendant VeriFone, Inc.

Date Filed: November 12, 2019

6451191 / 49355
 Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 2 of 23 PageID #: 731



                                                  TABLE OF CONTENTS

                                                                                                                                       Page



I.     NATURE AND STAGE OF PROCEEDINGS ...................................................................... 1

II.    SUMMARY OF ARGUMENT .............................................................................................. 1

III. STATEMENT OF FACTS ..................................................................................................... 3

      A. The Second Amended Complaint .................................................................................... 3

      B. The Parties’ Correspondence History .............................................................................. 4

IV. ARGUMENT .......................................................................................................................... 6

      A.      Legal Standard ................................................................................................................ 6

      B.      3G Licensing and Its Attorneys Violated Rule 11 Warranting Dismissal of Claims ..... 7

              1. The Accused Instrumentalities Cannot Infringe the Zinn Patents ............................ 7

                     a. The Zinn Patents ............................................................................................... 7

                     b. A Pre-Suit Investigation Would Have Shown Verifone Cannot Infringe the
                         Zinn Patents ..................................................................................................... 9

              2. The Accused Instrumentalities Cannot Infringe the ’503 Patent ........................... 15

      C.      Because Plaintiffs and Their Attorneys Failed to Conduct a Reasonable Pre-filing
              Investigation, Award of Attorneys’ Fees Is Warranted ................................................ 15

V.     CONCLUSION ..................................................................................................................... 18




                                                                      i
 Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 3 of 23 PageID #: 732



                                                 TABLE OF AUTHORITIES

                                                            CASES

AgroFresh Inc. v. Hazel Technologies, Inc.,
 C.A. No. 18-1486-MN, 2019 WL 1859296 (D. Del. Apr. 25, 2019) .........................................17

Blue Spike LLC v. Comcast Cable Comm’ns, LLC,
  C.A. No. 19-159-LPS-CJB, 2019 WL 4242930 (D. Del. Sep. 6, 2019) ...............................16, 17

Disc Disease Sols. Inc. v. VGH Sols., Inc.,
 888 F.3d 1256 (Fed. Cir. 2018).........................................................................................5, 16, 17

Doering v. Union County Bd. of Chosen Freeholders,
 857 F.2d 191 (3d Cir. 1988)..........................................................................................................7

Gaiardo v. Ethyl Corp.,
 835 F.2d 479 (3d Cir. 1987)..........................................................................................................7

Lease v. Fishel,
 712 F. Supp. 2d 359 (M.D. Pas. 2010) .........................................................................................7

Lieb v. Topstone Indus.,
  788 F.3d 151 (3d Cir. 1986)......................................................................................................6, 7

LoganTree LP v. Omrom Healthcare, Inc.,
 C.A. No. 18-1617-MN, 2019 WL 4538730 (D. Del. Sept. 19, 2019) .................................. 17-18

Lony v. E.I. Du Pont de Nemours & Co.,
 935 F.2d 604 (3d Cir. 1991)..........................................................................................................6

Marina Mgmt. Servs., Inc. v. Vessel My Girls,
 202 F.3d 315 (D. D.C. 2000) ........................................................................................................7

Raindance Techs., Inc.,
 C.A. No. 15-152-RGA, 2016 WL 927143 (D. Del. Mar. 4, 2016) .............................................16

SIPCO, LLC v. Streetline, Inc.,
  230 F. Supp. 3d 351 (D. Del. Jan. 20, 2017) ................................................................2, 4, 16, 18

Vehicle Operation Techs. LLC v. American Honda Motor Co. Inc.,
 67 F. Supp. 3d 637 (D. Del. 2014) ................................................................................................7

                                                            RULES

Fed. R. Civ. P. 11 .........................................................................................................................6, 7


                                                                      ii
    Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 4 of 23 PageID #: 733



I.      NATURE AND STAGE OF PROCEEDINGS

        On September 13, 2019, Plaintiffs Sisvel International S.A. (“Sisvel”) and 3G Licensing

S.A. (“3G Licensing”) (collectively, “Plaintiffs”) filed their Second Amended Complaint (“SAC”),

asserting claims of patent infringement against VeriFone, Inc. (“Verifone”).1 (D.I.12) Verifone

waived service of process, which set the response deadline at November 12, 2019. (D.I.13)

II.     SUMMARY OF ARGUMENT

        A review of the SAC reveals that Plaintiffs, at best, failed to conduct a reasonable patent

infringement analysis before asserting their claims against Verifone. At worst, they filed this

lawsuit in blind disregard of the baseless nature of their claims. Either way, their refusal to

dismiss their meritless claims now warrants imposition of sanctions.

        Allegations that Verifone’s Carbon Mobile 5, UX 300, V400m, VX 680, and VX690

mobile payment devices (collectively “Accused Instrumentalities”) infringe plaintiff 3G

Licensing’s patents exemplify the sanctionable nature of Plaintiffs’ claims. Evaluation of 3G

Licensing’s infringement claims do not require resolution of claim construction or analysis of

complex technology. 3G Licensing alleges that by making, using selling, and offering to sell the

Accused Instrumentalities, Verifone infringes seven of its patents. See SAC (D.I.12) ¶¶ 16, 78-

134, Exs. 6-12. To infringe six of these patents, an accused device must have a visual display

that displays either (1) the name of a home network, or (2) the name of an alternate network or

an indication the device is roaming. See SAC (D.I.12), Exs. 6-12. A quick Internet search

returns information that shows Verifone’s Accused Instrumentalities display neither a network


1
  Sisvel claims to own five of the asserted patents: U.S. Patent Nos. 6,529,561 (“the ’561
patent”); 7,433,689 (“the ’689 patent”); 8,364,196 (“the ’196 patent”); 7,751,803 (“the ’803
patent”); and 7,894,443 (“the ’443 patent”). Id. ¶ 15, Exs. 1-5. 3G Licensing claims to own the
other seven asserted patents: U.S. Patent Nos. 7,274,933 (“the ’933 patent”); 7,460,868 (“the
’868 patent”); 7,596,375 (“the ’375 patent”); 8,273,374 (“the ’374 patent”); 8,472,955 (“the ’955
patent”); 8,948,756 (“the ’756 patent”); and 8,897,503 (“the ’503 patent”). Id. ¶ 16, Exs. 6-12.
 Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 5 of 23 PageID #: 734



name nor an indication that the device is roaming. See Section IV.B.1.b., below. In fact, one of

the Accused Instrumentalities – Verifone’s UX300 device – does not even have a visual display.

See Declaration of Carolyn Chang in Support of Verifone’s Motion for Sanctions (“Chang

Decl.”), Ex. A (available at https://www.verifone.com/sites/default/files/2017-08/ux300-ltr-

1216.pdf). To infringe 3G Licensing’s seventh patent, a device must manage voice services in

an “IMS voice over packet-switched session.” SAC (D.I.12), Ex. 12 (U.S. Patent 8,879,503)

(“the ’503 patent”). Again, had 3G Licensing and its attorneys reviewed readily available public

information regarding Verifone’s products, they would know that the Accused Instrumentalities

do not have voice capabilities and cannot infringe the ’503 patent. See Section IV.B.2., below.

       This disregard and lack of effort in conducting a reasonable pre-filing investigation is not

limited to just 3G Licensing’s infringement claims. It is evident throughout the entire SAC.

Plaintiffs and their counsel make “no attempt to connect anything in the patent claims to

anything about any of the accused [Verifone] devices.” See SIPCO, LLC v. Streetline, Inc., 230

F. Supp. 3d 351, 353 (D. Del. Jan. 20, 2017). Despite having access to public information

regarding the devices (and the ability to acquire and inspect most of the devices), Plaintiffs and

their counsel make no allegations regarding the operation or any features or functions of the

Accused Instrumentalities. See SAC (D.I.12) ¶¶ 15-16, 18-134. Nor do they include any

allegations regarding the requirements of the asserted patent claims. Id. The SAC alleges only

that Sisvel and 3G Licensing own patents and that Verifone sells Accused Instrumentalities that

infringe those patents. See id. That is not enough to state a plausible claim for patent

infringement. See e.g., SIPCO, 230 F. Supp. 3d at 353 (finding allegations that plaintiff owns

patents, that the defendants sell products, and that sales of the products infringe the patents are

“insufficient to plausibly allege patent infringement.”).




                                                  2
 Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 6 of 23 PageID #: 735



       Verifone explained all this to Plaintiffs. Chang Decl., Ex. F. Nevertheless, Plaintiffs and

their counsel elected to proceed despite having failed to state a cognizable claim for infringement

and with evidence that makes clear that Verifone’s Accused Instrumentalities cannot possibly

infringe 3G Licensing’s patents. By stubbornly proceeding and forcing Verifone to bring this

motion, Plaintiffs and their counsel should be sanctioned. Accordingly, Verifone respectfully

requests this Court to dismiss Plaintiffs’ SAC and award Verifone attorneys’ fees and costs

incurred in defending this action, including in connection with filing this motion.

III.   STATEMENT OF FACTS

       A.      The Second Amended Complaint

       On September 13, 2019, Plaintiffs filed their SAC alleging that Verifone infringes twelve

asserted patents. (D.I.12). Of the 174 paragraphs in the SAC, only five contain factual

allegations regarding the asserted patents. Three of the paragraphs allege that Sisvel and 3G

Licensing are the rightful owners of the asserted patents. SAC (D.I.12) ¶¶ 15-17. The other two

paragraphs allege that the twelve asserted patents “relate to technology for cellular

communications networks such as, but not limited to 2G, 3G, and 4G/LTE,” noting that

“[c]ellular communication network technology is used to provide data transmission across

mobile cellular networks.” Id. ¶¶ 13-14. The SAC contains no other allegations regarding the

purported inventions described in the asserted patents or the specific limitations or requirements

of any asserted claims.

       Allegations regarding Verifone’s Accused Instrumentalities are equally sparse. There are

only two paragraphs describing Verifone’s products and services. They allege that Verifone

“sells and offers to sell products and services . . . that incorporate infringing technology,”

specifically that Verifone “makes, uses, sells, offers for sale, provides and causes to be used . . .

Carbon Mobile 5, UX 300, V400m, VX680, and VX690 (“Accused Instrumentalities”), among


                                                  3
 Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 7 of 23 PageID #: 736



other devices.” Id. ¶¶ 8-9. There are no other factual allegations regarding any of the Accused

Instrumentalities. There is no description of use. No identification of customers. And no

identification of any operation, features, or functionalities of the Accused Instrumentalities.

         The remainder of the SAC relies on these bare factual allegations to try to state twelve

counts of patent infringement. Id. ¶¶ 18-147. Each count follows the same formula: (1)

identify the asserted patent, (2) allege ownership, (3) allege Verifone’s manufacture, use, sale,

and offer for sale of the Accused Instrumentalities, and (4) conclude summarily that such

manufacture use, sale, and offer for sale constitutes infringement of the identified patent. Id.

There are no allegations linking any feature of any of the Accused Instrumentalities to any

limitation or requirement of any asserted patent.

         B.     The Parties’ Correspondence History

         Given the scant allegations in the SAC, on September 30, 2019, Verifone sent Plaintiffs

and their counsel a letter, pointing out the deficiencies with the infringement claims. Chang

Decl., Ex. F. Verifone urged Plaintiffs to amend their complaint to provide the requisite factual

allegations as to how Plaintiffs contend the Accused Instrumentalities practice the limitations of

the asserted patent claims. Id. at 1-2. As Verifone explained, at a minimum, such allegations

are necessary to show that Plaintiffs had a Rule 11 basis to bring the infringement claims. Id.,

citing SIPCO, 230 F. Supp. 3d at 353 (stating that the plaintiff must have a view as to how an

accused device meets certain limitations of the asserted claims to have a Rule 11 basis to bring

suit).

         More importantly, Verifone explained that even a cursory pre-filing investigation would

have shown that 3G Licensing and its counsel had no basis to assert infringement of the 3G

Licensing patents. Chang Decl., Ex. F at 2-4. Specifically, Verifone showed that product data

sheets and descriptions available on the Internet made clear that Verifone’s Accused


                                                    4
 Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 8 of 23 PageID #: 737



Instrumentalities did not have features required by each of 3G Licensing’s patents. Id. Had 3G

Licensing and its counsel exercised even minimal due diligence, they should not have brought

suit against Verifone. Id.

       After receiving no response from Plaintiffs, on October 14, 2019, Verifone followed up

again requesting Plaintiffs to dismiss their claims. Chang Decl., Ex. G. Counsel for Plaintiffs

indicated they were preparing a written response, but made no indication that they would dismiss

or amend claims. Id. Two days later, on October 16, 2019, Plaintiffs provided a written

response, relying on Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d 1256, 1260 (Fed. Cir.

2018), to argue that their bare allegations were sufficient under the pleading standards set by

Iqbal and Twombly. Chang Decl., Ex. H at 1.

       As to the claims that Verifone infringes 3G Licensing’s patents, Plaintiffs primarily argue

that they are entitled to fishing-expedition discovery to determine whether the Accused

Instrumentalities meet the requirements of the asserted patent claims. Id. at 2-3 (“Plaintiffs are

entitled to engage in discovery to determine whether your assertions about the capabilities of

these devices are accurate”; “Plaintiffs are entitled to engage in discovery which will include

Verifone’s production of manuals and other documents concerning the internal workings of these

devices”; “We are entitled to seek internal documents, manuals, and source code”). Plaintiffs do

not, however, identify what investigation they have conducted or what materials they have

reviewed that would support bringing infringement claims that would entitle them to burden

Verifone with such discovery. They simply state that “it is not clear from the information we

have reviewed” that “Verifone devices do not show a home or alternative network name.” Id.

       For the accused UX300 device that Plaintiffs concede does not have a visual display,

Plaintiffs assert that “we anticipate that discovery will show that there are a number of ways that




                                                 5
 Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 9 of 23 PageID #: 738



information from this device may be displayed. Thus, while this particular device may not – by

default – have a visual display, we believe that it is still capable of infringing the Zinn patent

either directly or indirectly.” Id. Plaintiffs ignore that it is their initial burden to conduct an

investigation that supports bringing infringement claims in the first instance.

        On October 22, 2019, Verifone served Plaintiffs with a copy of this motion, responding

to their letter and explaining that their positions were insufficient under the law. Chang Decl.

¶ 13. Verifone again requested Plaintiffs to dismiss and/or amend their SAC. To date, 3G

Licensing and its counsel have yet to dismiss 3G Licensing’s infringement claim and Plaintiffs

have not indicated they will amend the SAC to state a cognizable claim for patent infringement.

Id.

IV.     ARGUMENT

        A.      Legal Standard

        Rule 11 provides a remedy for pleadings that are “frivolous, legally unreasonable, or

without factual foundation, even though . . . not filed in subjective bad faith.” Lieb v. Topstone

Indus., 788 F.3d 151, 157 (3d Cir. 1986). Rule 11 provides:

                By presenting to the Court a pleading, written motion, or other paper
                – whether by signing, filing, submitting, or later advocating it – an
                attorney or unrepresented party certifies that to the best of the
                person’s knowledge, information, and belief, formed after an
                inquiry reasonable under the circumstances . . .

                (3) the factual contentions have evidentiary support or, if
                specifically so identified, will likely have evidentiary support after
                a reasonable opportunity for further investigation or discovery . . . .

Fed. R. Civ. P. 11. The Third Circuit applies a test of “objective reasonableness,” which is

intended to discourage pleadings “without factual foundation, even though the paper was not

filed in subjective bad faith.” Lony v. E.I. Du Pont de Nemours & Co., 935 F.2d 604, 616 (3d

Cir. 1991).


                                                   6
Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 10 of 23 PageID #: 739



       Dismissal of claims as a Rule 11 sanction is appropriate where the asserted claims are

frivolous. See Doering v. Union County Bd. of Chosen Freeholders, 857 F.2d 191, 194 (3d Cir.

1988); Lease v. Fishel, 712 F. Supp. 2d 359, 368 (M.D. Pas. 2010); Marina Mgmt. Servs., Inc. v.

Vessel My Girls, 202 F.3d 315, 325 (D. D.C. 2000) (“Dismissal is a legitimate sanction under

Rule 11”). Thus, the determination of whether Plaintiffs and Plaintiffs’ attorneys “violated Rule

11 requires the determination of whether an objective pre-suit investigation would have disclosed

that the accused products did not infringe the [patents’] claims.” Vehicle Operation Techs. LLC

v. American Honda Motor Co. Inc., 67 F. Supp. 3d 637, 641 (D. Del. 2014). Monetary sanctions

in the form of an award of attorneys’ fees are also appropriate where Plaintiffs fail to conduct a

reasonable pre-suit investigation. Fed. R. Civ. P. 11(c)(4); Lieb, 788 F.2d at 155-56; Gaiardo v.

Ethyl Corp., 835 F.2d 479, 482 (3d Cir. 1987). Courts may consider factors such as

“frivolousness, motivation, objective unreasonableness (both in factual and legal components of

the case) and the need in particular circumstances to advance considerations of compensation and

deterrence.” Lieb, 788 F.2d at 156.

       B.      3G Licensing and Its Attorneys Violated Rule 11 Warranting Dismissal of
               Claims

               1.      The Accused Instrumentalities Cannot Infringe the Zinn Patents

                       a.      The Zinn Patents

       The SAC includes seven counts of patent infringement asserted by 3G Licensing and its

attorneys. SAC (D.I.12) ¶¶ 78-147. 3G Licensing’s asserted patents fall into two families. The

first family consists of six patents, all of which share the same specification and list Ronald

Scotte Zinn as the first named inventor (“Zinn Patents”). Id., Exs. 6-11.

       The Zinn patents are directed to methods and apparatus for displaying the name of the

network to which a mobile device is connected. E.g., ’933 patent (D.I., Ex. 6) at Abstract. The



                                                  7
Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 11 of 23 PageID #: 740



patents explain that more than one wireless network is typically available in many geographic

regions, but a mobile device will typically select and register with the network of the service

provider with which the user has contracted. Id. at 1:28-37. Typically, the device will then

display the name of the service provider (e.g., “T-Mobile” or “AT&T Wireless”). Id. at 1:37-53.

If the user is out of range of its contracted service provider, the mobile device may connect to an

alternate network, which may belong to a competitor or to a provider that is in a cooperative

relationship with the user’s provider. Id. at 1:54-2:5. In the conventional system, where the

name of the network provider is displayed, a user may not know whether he or she is on a

network of a cooperative provider or incurring roaming fees on a competitor network. Id. at 2:3-

37. The Zinn patents purport to solve this problem by displaying a “home network display

name” when a device is connected to any of a number of networks included on a preferred

network list. E.g. id. at 2:44-67. This way users can determine easily whether they are on a

network controlled or cooperating with their provider (“home network”) or whether they are

incurring roaming charges.

       The patent claims include many limitations regarding how to include other networks on a

preferred “home network” list and how to determine whether the device is connected to a

network on the preferred list. In addition to these limitations, each of the asserted claims of the

Zinn patents also requires displaying on a visual display of the claimed mobile station either a (1)

home network display name or (2) an alternate display name or an indication that the device is

roaming. See ’933 patent (D.I.12, Ex. 6), claim 1; ’868 patent (D.I.12, Ex. 7), claims 1 and 7;

’375 patent (D.I.12, Ex. 8), claims 1 and 9; ’374 patent (D.I.12, Ex. 9), claims 1, 10, 19, and 27;

’955 patent (D.I.12, Ex. 10), claims 1 and 12; ’756 patent (D.I.12, Ex. 11), claims 1 and 12.




                                                 8
Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 12 of 23 PageID #: 741



                               b.   A Pre-Suit Investigation Would Have Shown Verifone Cannot
                                    Infringe the Zinn Patents

        3G Licensing and its counsel allege that Verifone’s Accused Instrumentalities infringe

the Zinn Patents. A simple review of Verifone’s product descriptions demonstrates otherwise.

Putting aside the fact that Verifone’s products do not perform as the asserted claims require,

none of the Accused Instrumentalities displays the name of a network or an indication of

roaming on a visual display of the device. Verifone makes its product data sheets available on its

website. Chang Decl. ¶¶ 3-5, 7, and 9. Thus, a simple Internet search would have shown that

Verifone’s accused UX 300 device does not even have a visual display on which to display

anything, let alone a network name:

         Unattended Hardware




                                                   Verifone UX 300
                                                   C onsider the UX 300 card reader/controller your new, most dependable
                                                   employee. This versatile, self-service solution provides secure and reliable
                                                   transactions for vending machines, public transportation and other
                                                   unattended, high-transaction-volume environments. Programmed to read
                                                   most bank cards, chip cards and mag-stripe cards, the UX 300 hybrid card
                                                   reader works alone or in combination with UX S eries P IN pad and NFC -
                                                   reader options to add more functionality to your self-service environments.

                                                   •   Tamper-resistant design features anti-vandalism enclosure that can
                                                       withstand an impact of up to 10 Joules

                                                   •   Weatherproof enclosure provides top-level protection against dust,
                                                       liquids and other harmful substances, withstanding IP34

                                                   •   S hutter to prevent foreign body insertion

                                                   •   Designed to easily integrate into existing environments and compatible
                                                       with many POS host protocols, like E S AI, iE C R, ZVT, XPI, VIPA and
                                                       more

                                                   •   Allows f exible conf guration settings with UX 100, UX 110 and UX 400

                                                   •   Proven hybrid card reader technology ensures easy customer guidance

                                                   •   Wide card slot for easy user acceptance




                                                       9
Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 13 of 23 PageID #: 742



Id., Ex. A (available at https://www.verifone.com/sites/default/files/2017-08/ux300-ltr-

1216.pdf).

       Plaintiffs attempt to overcome this obvious deficiency by now arguing that UX 300 can

be configured with other display devices or that there are many different ways the UX 300 may

display information. Chang Decl., Ex. H at 2. Plaintiffs ignore that they made no such

allegations in the SAC. More importantly, they ignore that the Zinn patent claims require

display on a visual display of the device. E.g., ’933 patent (D.I.12, Ex. 6) at 17:50-53 (“causing

the home network display name . . . to be visually displayed in a visual display of the mobile

station”). The UX 300 cannot display anything in its visual display if it has no visual display.

       The other four Accused Instrumentalities do have a visual display, but Verifone’s public

documentation regarding those products show that they do not display network names:

             Mobile POS Device




                                      Verifone Carbon Mobile 5
                                      Carbon Mobile 5 is a best-in-class, single-screen commerce solution. In combination with
                                      Verifone Connect digit al services, it offers c heckout, payment, and the ability to run Android
                                      apps, like loyalty and inventory.

                                      For tier 1 retailers, Carbon Mobile 5 supports custom integrations with existing systems,
                                      and provides in-aisle sales, clienteling, and endless aisle solutions. F or SMBs who want an
                                      easy, out-of-the-box experience, Carbon Mobile 5 offers a powerful solution with simple,
                                      turnkey features: integrated P OS, app marketplace, payment services, and reporting.

                                      Carbon Mobile 5 boosts productivity with advanced functionality , up to 16 hours of battery
                                      life, unmatched durability, and Verifone Connect digit al services.

                                      •   Verifone Trusted Android O S opens the door to the Android ecosystem while delivering
                                          unsurpassed security using Verifone’s Engage payment engine

                                      •   High-speed LTE and WiFi connectivity, fast scanning, fast printing, and fast c harging

                                      •   Apps that accelerate business: loyalty, employee management, personalization,
                                          reporting

                                      •   Deploy, conﬁgure, and manage devices with Verifone Connect estate management




Chang Decl., Ex. B (available at https://www.verifone.com/sites/default/files/201803/carbon_

mobile5_datasheet_ltr_030818.pdf). As shown in the below inset, the Carbon Mobile 5 displays


                                                        10
Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 14 of 23 PageID #: 743



an indication that the device is connected to a network, but does not display any network name or

indication that the device is roaming:




Id (markings added).

       The same is true with the accused Verifone V400m device. The public datasheet shows

that the device does not display a network name or indication of roaming:

          Portable Hardware




                                                 Verifone V400m
                                                 The Verifone V400m, part of the Verifone Engage portfolio, leverages
                                                 the power and performance of our latest V/O S in a modern
                                                 application environment. This stylish, compact device can support
                                                 loyalty, offers and other revenue-generating opportunities. Multiple
                                                 connectivity options offer maximum port ability and ﬂexibility for
                                                 merchants on the go and in store—and with its large, capacitive,
                                                 3.5-inch color touch display, intuitive user interface, greater memory,
                                                 and faster processing speed, the V4 00m is great for pay-at-the-t able,
                                                 curbside delivery, kiosks, and line-busting.

                                                 •   Flexible connectivity: 4G LTE, dual-band W iFi, and Bluetooth B LE

                                                 •   USB connector for camera, barcode scanner, biometric readers

                                                 •   Maximum security and compliance with end-to-end encryption

                                                 •   Accepts all payment types: N FC/CTLS, mobile wallets, EMV,
                                                     magstripe

                                                 •   Supports a variety of apps with Verifone’s Merchant Marketplace




                                               11
Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 15 of 23 PageID #: 744



Chang Decl., Ex. C (available at https://www.verifone.com/sites/default/files/2018-02/v400m

_datasheet_ltr_020518.pdf). Video available on the Internet showing the V400m in use also

confirms that device does not display a network name or indication of roaming:




See Chang Decl., ¶ 6, discussing Verifone video available at https://www.youtube.com/watch?

v=UhunEoYJGPE).

       The VX 680 datasheet likewise shows that there is no display of network names or an

indication of roaming:




                                              12
Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 16 of 23 PageID #: 745



Chang Decl., Ex. D (markings added) (available at https://www.verifone.com/sites/default/

files/2017-12/vx680_datasheet_ltr_032317.pdf). Video showcasing the VX 680 in use also

confirms that the device does not display a network name or indication of roaming on the visual

display:




Chang Decl., ¶ 8, referencing video available at https://www.youtube.com/watch?

v=vCUdr0mZPM4.

       Finally, Verifone documentation regarding the accused VX 690 device also shows the

device does not display a network name or roaming indication:




                                               13
Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 17 of 23 PageID #: 746




                 Portable Hardware




                                                     Verifone VX 690
                                                     Verifone’s VX 690 is big on portable performance. W ith the latest
                                                     3G wireless modem—plus W iFi and Bluetooth capabilities—the
                                                     VX 690 offers unheard-of ﬂexibility for merc hants on the move.
                                                     Lightning-fast transactions, a large touch-screen display, and
                                                     built-in G PS for tracking transactions are packed into this slim,
                                                     handheld device.

                                                     •   Powered by HSPA+ 3G—with Bluetooth and W iFi radio
                                                         capabilities for faster processing, fewer dropped trans actions
                                                         and streamlined downloads

                                                     •   Dual SIM keeps transactions moving and offers the ability to
                                                         connect to different wireless networks

                                                     •   Built-in G PS lets merchants track the location of every
                                                         transaction—to more efﬁciently manage operations and
                                                         inventory or establish territorial limit ations

                                                     •   Delivers optimum performance in the palm of your hand with
                                                         durable construction that’s built to last

                                                     •   Engineered for maximum security and compliance with end-
                                                         to-end encryption and the best dat a protection in the industry

                                                     •   Internal PIN pad streamlines debit trans actions

                                                     •   PCI PTS 3.0-approved




Chang Decl., Ex. E (available at https://www.verifone.com/sites/default/files/2017-

12/vx690_datasheet_ltr_012617.pdf).

       There is nothing in the SAC or in Plaintiffs’ correspondence with Verifone that indicates

Plaintiffs have reviewed or analyzed anything that would give them any basis to believe that

Verifone’s Accused Instrumentalities perform the “displaying” of network names required by the

Zinn patents. The only argument that Plaintiff advances is that because the products support 2G,

3G, or 4G LTE cellular connectivity, they must be standard compliant and be capable of the

network name display required by the Zinn patents. Chang Decl., Ex. H. This argument is

flawed for several reasons. First, Plaintiffs make no showing that any of the asserted patents is

essential to any 2G, 3G, or 4G LTE standards. Nor do they make any showing that the

2G/3G/4G LTE standards require the same display required by the Zinn patents. Finally, even if

compliance with cellular standards meant that Verifone’s products are capable of displaying




                                                14
Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 18 of 23 PageID #: 747



network names, the fact remains that a pre-filing investigation would show that Verifone’s

accused devices do not, in fact, display network names, as shown above.

               2.      The Accused Instrumentalities Cannot Infringe the ’503 Patent

       3G Licensing’s claims with respect to the ’503 patent are equally frivolous. The ’503

patent is directed to methods and apparatus for managing voice services in evolved packet

systems. ’503 patent, Abstract. Each of the asserted claims of the ’503 patent includes

limitations directed to an “IMS voice over packet-switched session.” E.g. id. claim 1. None of

the accused Verifone devices includes any voice capability, however.

       If Plaintiffs had conducted any pre-filing investigation, they would know that each of

Verifone’s Accused Instrumentalities are mobile payment devices used to process electronic

payments. See Chang Decl., Exs. A-E. They are not used for voice calls and the publicly

available datasheets for the products show that the devices do not have any voice capability

features. Id. Plaintiffs refuse to acknowledge this, again making the leap – without any support

whatsoever – that if the products are cellular standards compliant then Plaintiffs “believe that the

devices may yet be capable of exercising the ’503 patent.” Id., Ex. H at 3. A generalized hope

or belief that products may be capable of practicing a patent is not sufficient grounds to bring

suit and impose upon Verifone the burden of defending a patent lawsuit. Rule 11 requires

Plaintiffs to have an “objectively reasonable” basis for bringing suit. None exists here.

       C.      Because Plaintiffs and Their Attorneys Failed to Conduct a Reasonable Pre-
               filing Investigation, Award of Attorneys’ Fees Is Warranted

       Finally, Plaintiffs’ inability to state a plausible claim for patent infringement in the SAC

further reflects their lack of pre-filing investigation. In asserting patent infringement, the SAC

simply alleges (1) Plaintiffs’ ownership of the asserted patents, (2) Verifone’s manufacture, use,

sale, and offer for sale of the Accused Instrumentalities, and then (3) concludes that such



                                                 15
Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 19 of 23 PageID #: 748



manufacture use, sale, and offer for sale constitutes infringement of the identified patent. SAC

(D.I.12) ¶¶ 18-147. The SAC does not expound on the subject matter of the inventions. It does

not describe or set forth any requirements or limitations of the asserted patents. And it does not

provide any description of any of the Accused Instrumentalities, other than to identify them by

name.

        Verifone pointed out in its September 30 correspondence with Plaintiffs that the SAC’s

limited factual allegations coupled with conclusory allegations of infringement are insufficient to

state a plausible claim of patent infringement. Chang Decl., Ex. F at 1. Courts in this District

have repeatedly found the exact allegations put forth by Plaintiffs to be insufficient to state a

cognizable claim. See e.g., Blue Spike LLC v. Comcast Cable Comm’ns, LLC, C.A. No. 19-159-

LPS-CJB, 2019 WL 4242930, at *2-4 (D. Del. Sep. 6, 2019) (finding allegations that aver

ownership of patents, describe the accused device, and then conclude infringement without more

are insufficient to state a claim for patent infringement); SIPCO, 230 F. Supp. 3d at 353 (noting

that “no ethical lawyer would bring this lawsuit if the plaintiff could not allege more” than just

that defendants sell accused products and that the products infringe); Raindance Techs., Inc.,

C.A. No. 15-152-RGA, 2016 WL 927143, at *2-3 (D. Del. Mar. 4, 2016) (finding complaint that

“makes no attempt to relate any factual assertions” regarding the accused devices “with any of

the asserted claims” did not state a claim for patent infringement).

        Plaintiffs and their counsel do not and cannot distinguish any of these cases. Instead,

they rely on Disc Disease to argue that their limited allegations are enough to pass muster at the

pleadings stage. Chang Decl., Ex. H at 2-3, citing 888 F.3d at 1260. But Disc Disease is

inapposite. There, the Federal Circuit found the allegations sufficient to state a patent

infringement claim for several reasons, none of which applies here. First, Disc Disease found




                                                 16
Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 20 of 23 PageID #: 749



that the asserted patents were directed to very simple technology – an air injectable band with a

rigid panel to be worn around the waist to relive back pain – and consisted of only four

independent claims. 888 F.3d at 1260. Plaintiffs here assert twelve patents, many with over 20

claims each (including 2-4 independent claims each). And the technology here is not directed to

readily observable features of a back brace. According to Plaintiffs, the asserted patents relate to

three different cellular networking technologies. Second, Disc Disease noted that in addition to

identifying the accused products, the plaintiff attached photographs of the accused products and

their packaging. Id. Plaintiffs did not do that here. In fact, as explained above, inclusion of

photographs of Verifone’s products in this case would demonstrate that the Accused

Instrumentalities do not display the home or roaming network and therefore fail to meet the

limitations of the asserted claims. Finally, while not a stated basis for the court’s decision, the

plaintiff in Disc Disease sought to amend its complaint to include a detailed infringement

analysis. Id. at 1259. Here, even at Verifone’s behest, Plaintiffs and their counsel refuse to

amend their complaint to include even a rudimentary infringement analysis.

       Moreover, since the Federal Circuit’s decision in Disc Disease, this District has

continued to find allegations that mirror those asserted by Plaintiffs to be insufficient. See Blue

Spike, C.A. No. 19-159-LPS-CJB, 2019 WL 4242930, at *2-4. Other cases in this District that

have found pleadings sufficient under Disc Decision involved pleadings that either included

claim charts or described features of the accused devices and how they met each and every

limitation of the asserted claims. See e.g. AgroFresh Inc. v. Hazel Technologies, Inc., C.A. No.

18-1486-MN, 2019 WL 1859296, at *2 (D. Del. Apr. 25, 2019) (complaint included allegations

describing the patented technology as well as features of the accused devices that the plaintiff

claimed met the limitations of the asserted claim); LoganTree LP v. Omrom Healthcare, Inc.,




                                                 17
Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 21 of 23 PageID #: 750



C.A. No. 18-1617-MN, 2019 WL 4538730, at *3 (D. Del. Sept. 19, 2019) (complaint included

allegations describing how the accused products met each and every limitation and included

claim charts). Plaintiffs’ SAC does not include any claim charts and aside from naming the

accused devices, does not make a single allegation about what those devices are, what features

they have, or how they are used. As this Court articulated in SIPCO, Plaintiffs and their counsel

“should be able to allege a lot more than it has, as no ethical lawyer would bring this lawsuit if it

could not allege more.” 230 F. Supp. 3d at 353. Plaintiffs and their counsel need to allege what

it is about the accused devices that they contend meet the limitations of the asserted claims or

else their claims should be dismissed. Either way, the SAC is deficient and given Plaintiffs and

their counsel’s refusal to dismiss or amend the complaint voluntarily, this Court should award

Verifone its attorneys’ fees and costs incurred in bringing this motion and any related motion to

dismiss.

V.     CONCLUSION

       For the foregoing reasons, Verifone respectfully requests this Court dismiss 3G

Licensing’s claim with prejudice and award attorneys’ fees against Plaintiffs and their counsel

for pursuing meritless claims without conducting a reasonable pre-filing investigation as required

by Rule 11.




                                                 18
Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 22 of 23 PageID #: 751



                                                   POTTER ANDERSON & CORROON LLP

OF COUNSEL:                                        By: /s/ David E. Moore
                                                       David E. Moore (#3983)
Carolyn Chang                                          Bindu A. Palapura (#5370)
Hector J. Ribera                                       Stephanie E. O’Byrne (#4446)
Ryan J. Marton                                         Tracey E. Timlin (#6469)
MARTON RIBERA SCHUMANN CHANG LLP                       Hercules Plaza, 6th Floor
548 Market Street, Suite 36117                         1313 N. Market Street
San Francisco, CA 94104                                Wilmington, DE 19801
Tel: (415) 360-2511                                    Tel: (302) 984-6000
                                                       dmoore@potteranderson.com
                                                       bpalapura@potteranderson.com
Date Served Pursuant to Fed. R. Civ. P. 11:            sobyrne@potteranderson.com
October 22, 2019                                       ttimlin@potteranderson.com

Date Filed: November 12, 2019                      Attorneys for Defendant VeriFone, Inc.
6451191 / 49355




                                              19
Case 1:19-cv-01144-MN Document 17 Filed 11/12/19 Page 23 of 23 PageID #: 752



                                CERTIFICATE OF SERVICE


        I, David E. Moore, hereby certify that on October 22, 2019, true and correct copies of the

within document were served on the following counsel of record at the addresses and in the

manner indicated:


VIA HAND DELIVERY

 Timothy Devlin
 Neil A. Benchell
 Devlin Law Firm LLC
 1526 Gilpin Avenue
 Wilmington, DE 19806

VIA ELECTRONIC MAIL

 Timothy Devlin
 Neil A. Benchell
 Devlin Law Firm LLC
 1526 Gilpin Avenue
 Wilmington, DE 19806
 tdevlin@devlinlawfirm.com
 nbenchell@devlinlawfirm.com



                                                  /s/ David E. Moore
                                                      David E. Moore
6310737 / 49355
